﻿134.	Allow me first, Sir, to express to you on behalf of the Guatemalan delegation, which I have the honour to lead, our warmest congratulations on your election as President of this session. Your great human and professional qualities as well as your thorough knowledge of the problems under discussion in this world forum guarantee the positive results that we will achieve in our work. Secondly, I assure you that you can count on my delegation's co-operation in the delicate and important tasks entrusted to you.
135.	I also wish to express our recognition of the excellent work of Mr. Imre Hollai in fulfilling his mandate as President of the thirty-seventh session.
136.	I take this opportunity to pay tribute, on behalf of the Guatemalan delegation and on my own behalf, to the Secretary-General for his great efforts in the search for peace and harmony among the peoples of the world, a task that my country encourages him to continue with renewed faith in the principles of this world Organization.
137.	I also bring greetings from the people and Government of Guatemala to the other representatives here, and I feel that this is an appropriate time to welcome Saint Christopher and Nevis on its admission to the Organization.
138.	I shall now refer briefly to the most important aspects of Guatemala's national policy.
139.	Upon taking office as head of State on 8 August this year, General Oscar Humberto Mejia Victores said that the political reorganization begun on 23 March 1982 would be consolidated to  strengthen the foundations of peaceful coexistence and the return to an institutional process leading towards the full exercise of social, economic and political democracy within the context of our Christian and Western culture . He added that: 

 We are part of the comity of democratic nations that believe in pluralistic systems, in self-determination of the peoples . . . and in the principle of non-intervention in the affairs of other States.
 Direct contact with the grievances and frustrations of the indigenous population, peasants and others who live in areas of conflict, has made us aware of the great difference existing between political rhetoric and reality for the large majority of Guatemalans . . .
 In the search for full democracy, our sacrifice and the blood shed by so many Guatemalans are of fundamental significance. 
140.	My Government, conscious of the responsibility that it has assumed to lead the country to democratic constitutionality, will observe the following principles. It will defend the people's fundamental rights, such as the rights to life, security and freedom. It will hold elections that will permit genuine consultation with the people. It will bring about conditions that will offer Guatemalans a better life, as well as respect for their dignity, giving them the opportunity to satisfy their basic needs and their legitimate aspirations. It will strengthen organization of the people in various ways, including civilian self-defense, which has been developing as an effective means of pacification and above all of the economic and social development of communities. It will strengthen our national dignity and the cultural roots of our ethnic groups, thus ensuring their participation in Guatemala's progress. It will ensure the autonomy of State bodies. The executive branch will not interfere in the work of the judiciary in any way, so that justice may be done in strict compliance with the law. It will give unconditional support to the supreme electoral tribunal which guarantees the electoral process. It has already abolished the special courts, in order to strengthen the country's judicial system and to guarantee the principle of due process and the right to legitimate defence. It will have absolute respect for the autonomy of the University of San Carlos de Guatemala and of the private universities. It will guarantee freedom of worship and recognize the exceptional spiritual and religious wealth of the people of Guatemala. It will respect the faith and the traditions of the people. Incidentally, the massive demonstration, unprecedented in Guatemala's history, during the visit of His Holiness Pope John Paul II is clear proof of the religious feeling of the people of Guatemala. The Government will support democracy, not as a way of maintaining privileges for traditional minorities which through economic power have had a profound influence on political activity, but as the opportunity for all the people to elect freely, without pressure of any kind, those who govern them. The authorities will guarantee effective respect for human rights. The Government will punish those who, directly or indirectly, try to restrict human rights. It will support respect for freedom of expression and will recognize the work done by the media in providing information and shaping opinion. It will support every process of gradual, democratic change with a view to guaranteeing a more just distribution of wealth. It will give priority attention to the interests of the producers who work the land and to their associations or co-operative or community organizations which seek the integrated development of Guatemala.
141.	It should be pointed out that in the context of the political change which began a little over a year ago, important laws have been enacted in Guatemala which underscore the principle that a pluralistic democratic system is the only one through which the world's nations can fully realize their aspirations and satisfy their hunger for the freedom, justice and well-being to which they are entitled.
142.	The law on the registration of citizens was promulgated as a guarantee of electoral honesty and of free participation by citizens in the structuring of public power.
143.	The law on political organizations is essential in order to achieve the fundamental goal of the provisional Government: the creation of a legal and political structure which will lead the country to a constitutional regime. This system of political organizations is designed to lead to effective democracy, not only as a guarantee of the right to vote, but also as a way of providing appropriate ways to initiate and develop a national dialogue and the active participation of proponents of different ideological trends, thus creating conditions in which the people of Guatemala can achieve the social peace it needs.
144.	In this context, the Government of the Republic of Guatemala understands the imperative need to return as soon as possible to a constitutional system of government, and this is the fundamental purpose of the change that took place on 8 August this year. In March 1984 elections for a national constituent assembly will be announced. They will take place on 1 July 1984, and that important body will take office on 15 September of that year. General elections for the presidency and other State offices will take place in 1985.
145.	Like the majority of the countries represented here, Guatemala is in the midst of a process of development and is facing the problems inherent in that process. My Government is striving to solve those problems.
146.	The development philosophy we hold and apply is based on the concept of an integral development which seeks material improvement while respecting human rights and safeguarding freedom.
147.	In the context of that concept of integral development we are working to create a model for the solution of the problems of the Guatemalan nation on a step-by- step basis. Our needs in the areas of housing, health, education and employment are of the highest priority, and they need to be met speedily. But the drop in prices for our export products on the international market, our indebtedness and the scarcity of foreign exchange, among other factors, have an impact on our people and make it more difficult to find solutions to the most pressing problems of Guatemala.
148.	To the factors I have mentioned we must add the problems arising from the subversive violence which has plagued some regions of the Guatemalan highlands and which has contributed to a decline in food production and to the forced displacement of a considerable number of people in rural areas who have had to seek refuge in municipal areas. The subversive groups operating in some regions of the country continue to receive financing and supplies from the outside. This constitutes not only interference in our internal affairs, but also a way of prolonging the suffering and misery of our civilian population.
149.	A further consequence of the subversive violence is that a number of Guatemalans have left the national territory. They have gone in particular to areas of Mexico close to the Guatemalan border, where several refugee camps have been set up. The Government of Guatemala reiterates that it will welcome those Guatemalans back with open arms, and it urges them to return voluntarily so that they can once again become part of their original communities. In order to facilitate their orderly return, we have requested the co-operation of the Guatemalan Red Cross and the Mexican Red Cross, and the Catholic 

Church and other Churches have been asked to co-operate in expediting this process. At the diplomatic level, we have continued talks with the Government of Mexico and have maintained contact with UNHCR. Guatemala has acceded to the 1951 Convention relating to the Status of Refugees,' and we are extremely pleased to announce that the relevant instrument was deposited with the Secretary-General a few days ago.
150.	The Government of Guatemala is prepared to make every effort to bring about the voluntary return of Guatemalan refugees, for we are convinced that one of the most important rights of the human person is the right to live in one's country of birth. No one has the right to prevent this.
151.	The foreign policy of the present Government of the Republic is independent and uncommitted and has its own characteristics. It is a policy of active and resolute participation in attempts to achieve peace and peaceful coexistence in Central America, and its aim is that the highest values of mankind—namely peace, freedom, justice and the dignity of nations—should be achieved.
152.	Its guiding principles are based on the ideals of democracy and respect for human, civil, political, economic, social and cultural rights; international co-operation as a prime factor in accelerating the integrated, harmonious development of peoples; the elimination of the social injustice which exists in today's world; solidarity with just causes and attachment to the principles of international law, foremost among them those of the sovereign equality of all nations, non-intervention in the internal affairs of other States, territorial integrity, the peaceful settlement of international disputes, the self- determination of peoples and the fostering of international social justice.
153.	The Government of Guatemala is aware that the Central American region is going through perhaps the most troubled period in its entire history. In the Central American sphere, Guatemala is exerting every effort to ensure that the problems of the area are solved by peaceful means and through multilateral agreements.
154.	It is essential to maintain an open, honest and sincere dialogue to facilitate negotiations among Central American countries. We must therefore rid ourselves of political prejudices and act in good faith so that we can find formulas and alternatives which could lead us to concrete results in re-establishing peace and security in the Isthmus.
155.	Our country has unreservedly supported the Contadora Group. We have taken an active part in its meetings, and we believe that it offers a viable means of achieving the goals I have outlined. We recognize and appreciate the value of the creative and realistic mediation of the Contadora countries. We believe that their sustained effort has borne fruit and that there is still hope of a comprehensive agreement. That is why my delegation considers it unnecessary at this point to discuss the problem of Central America in any other international forum. I am pleased to inform the Assembly that my Government has unconditionally endorsed the Document of Objectives  resulting from the fourth meeting of Central American Ministers of Foreign Affairs and the Contadora Group, which was held at Panama City from 7 to 9 September. This document represents a very important step forward in the process of negotiation and establishes solid foundations for a permanent understanding. This step is highly significant and should be considered as an achievement in the quest for peace. Of course, it is solely for the Central Americans to make the decisions leading to formulas for a settlement.
156.	Guatemala is an independent country, jealous of its sovereignty, which takes its decisions in absolute freedom. It is not, nor will it be, a possible springboard for any military intervention, as one country suggested, nor is it, as that country is, a spokesman for any Power nor a gratuitous defender of hegemonic positions. It is not our policy to make unfounded accusations or to use epithets which demean those who use them.
157.	Guatemala reaffirms once again its commitment to integration in Central America. It considers it basic and fundamental to bring about the economic recovery of the region and is convinced that the economic problems of the area must be approached jointly by the five countries. To the extent that we can overcome economic problems in Central America we shall also contribute to alleviating social and political tensions. The joint presentation of the economic and financial situation made by Central America to the European Economic Community at Brussels recently is very significant proof that the co-operation of all is possible when dealing with questions which are common to the five sister nations.
158.	Guatemala is a Latin American country which is loyal to the peoples of the continent, and it takes an active part in the various regional structures which ensure cooperation at different levels on various questions. The Organization of American States [Q4S] is the representative regional body, and at the same time it is an important forum where the problems which concern the region as a whole should be raised, analysed, discussed and resolved. The Latin American countries have signed and ratified the Treaty of Tlatelolco forbidding the introduction of nuclear weapons in the region, since our peoples desire peace and fear a nuclear holocaust which could strike a mortal blow at mankind.
159.	Guatemala, as is the case with the majority of States represented in this Assembly, also suffers directly from the effects of the structural imbalances in the international economic system which aggravate the internal political and social problems. The continuing and increasing deterioration of the terms of trade is having damaging effects on our economy which preclude us from envisaging any short-term solutions without the efforts and good will of the developing countries and of the international community.
160.	I wish to state that my country is aware of the many problems in the economic field that affect international relations as a whole and, when participating in various international forums where this subject is discussed, it strongly supports formulas and proposals aimed at overcoming this crisis. However, we see with deep concern that opportunities to improve multilateral dialogue have not been properly used. We regret that the sixth session of the United Nations Conference on Trade and Development has not fulfilled expectations that we could reach agreements of collective benefit and became to some extent a stage for explanatory statements, losing sight of reality and frustrating the express desire for concrete measures.
161.	In considering the economic situation in the world, the various approaches agree in their diagnosis that treatment of this question must relate to the progress of recovery and growth in the developing countries, and therefore it should not be considered that the only requisite is the economic recovery of the highly industrialized countries.
162.	Distortions in the world economy affect all States to different degrees, and there is above all an effect on the values of the common welfare, justice, security and peace. 

163.	Any other criterion will respond only to very specific interests of some nations, since the vast majority is in favour of dialogue, of objective analysis and of open negotiation in the face of common problems, always seeking concerted action which may contribute to freedom from pressures of various kinds.
164.	In this context, Guatemala identifies fully with the third world and shares its cause, which is that of development and peace. It takes part in initiatives to eradicate all forms of inequality and seeks the final elimination of the scourge of hunger, poverty, disease and illiteracy. It stands ready to contribute to strengthening the capacity for action of developing countries to attain their goals within a framework of economic and social co-operation. In this regard, we must emphasize and draw attention to the economic content of human rights, which can be fully realized by a people only when they are assured of food, housing, clothing, education and health, in other words, their fundamental rights.
165.	Guatemala, as an integral part of the Central American Common Market, undertakes efforts to maintain and strengthen that subregional system of co-operation despite the serious political and social difficulties besetting it. That same desire for integration is found in the broader regional and international spheres through our active participation in all those activities that enable our people to have better resources with which to achieve our development goals.
166.	The present world economic, monetary, financial and trade relations are typified by a marked discrimination and unjust treatment of developing countries. This has contributed to the weakening of our economies, bringing about increasing imbalances in the balance of payments, to which we must add an increasingly high cost for servicing the external debt, an increase of indebtedness leading to greater dependency, and a lack of transparency on the part of many industrialized countries in treating the problems which most affect third world countries.
167.	Latin America has a very high external debt level, and in order to deal with it we need the assistance and understanding of industrialized countries and the international and private financial and banking institutions. There must be preferential treatment, including extending loan periods and reducing interest rates to moderate levels. There must be Latin American action at the international level to obtain a just and equitable renegotiation which, while respecting the sovereignty and the dignity of our countries, will permit the introduction of new procedures and the maintenance of the rate of public investments, in order to avoid holding up the progress essential for our peoples.
168.	Guatemala considers that the recently created Latin American Economic System should be used as an instrument for giving a regional response to the international economic crisis.
169.	Latin America is facing this crisis by making sharp adjustments in its economy, with high social and economic costs. So far, in the majority of cases the results are not in keeping with the sacrifices made. A new modality of development should aim at substantive changes in economic relations. Reactivating the economies without significant changes in the areas of commodities, opening up of markets, halting protectionism and the transfer of technological and financial resources would make no real impact in overcoming the situation found in some of our countries.
170.	In the human rights Held, a series of internal measures have been taken by my Government which have been welcomed enthusiastically by our citizens and with particular satisfaction by the international community.
171.	My Government, knowing that some Guatemalans had been lured by the falsehood of subversive forces, granted a broad and generous political amnesty to permit them to return to their communities and again become useful citizens. The results to date have been impressive, since a good number of peasants and their families have sought the protection of the authorities, and this constitutes a major step towards national harmony. The decision was also taken to broaden the individual guarantees established by the fundamental statute of government to guarantee defense by trial and to safeguard the right of every person to benefit from due process of law.
172.	The question of human rights has not always been treated with the required objectivity and fairness in the United Nations. Very often, for political reasons, various countries have been condemned without sufficient justification for the sole reason that they do not enjoy the protection of powerful political, military or commercial alliances. Thus we have seen that some States that commit serious violations of human rights are not even mentioned, let alone censured for those violations. This situation has diminished the moral force of the United Nations and has created certain doubts about its impartiality in the treatment of human rights.
173.	We believe it is the duty of the Governments of States Members of the United Nations to ensure respect for the inalienable right of human beings to be consulted in the choice of those who are to guide their destinies and of the ideological system under which they wish to live. Thus it is essential to protect the right of suffrage and to permit competitive and pluralistic political activity so that men may truly, freely and with responsibility choose their own destinies and seek the common good.
174.	The fundamental statute of government in force in Guatemala protects and guarantees the full exercise of both individual and social human rights.
175.	My Government shares the view that the international community must guide and protect human rights. For this reason it has permitted and facilitated visits to the country by representatives of the human rights commissions of the OAS and the United Nations, as well as non governmental organizations and groups concerned with human rights. We have also been visited by various notable individuals, journalists and foreign correspondents, all of whom have had the opportunity of ascertaining the facts about the situation in our country.
176.	From 25 June to 4 July of this year we had a visit from Viscount Colville of Culross, special reporters appointed by the United Nations Commission on Human Rights, who had been given a mandate to report on the human rights situation in Guatemala. That distinguished visitor remained in the country for ten days, four of which were spent in the highlands living with the inhabitants of those areas who have been the victims of subversive activities.
177.	On 15 July of this year a mission from the European Parliament arrived in Guatemala and also had the opportunity of checking the efforts made by the Government of the Republic to accelerate the process of integral and harmonious development, of verifying the existing respect for human rights and of learning about the plans and projects being carried out in the highlands of Guatemala, where poverty is most severe and whose needs must therefore be given priority. We have nothing to hide from the international community and, unlike some other countries, we maintain an open-door policy so that anyone may verify that at present there is no reason 
whatsoever to have any doubts about the human rights situation in Guatemala.
178.	My delegation wishes to reiterate in this Assembly the rights of Guatemala to the territory of Belize and also its objection to the independence that was unilaterally granted it by the United Kingdom. Consequently the Government of Guatemala maintains its firm position of not recognizing Belize as a State, nor its alleged land and maritime borders.
179.	Guatemala once again expresses its readiness to engage in whatever talks may be necessary and to continue negotiating directly with the United Kingdom in the search for a solution to this problem which would take into account the interests of all the parties involved. My country believes that the dispute over the territory of Belize should be resolved through the peaceful settlement procedures established under international law and that therefore the United Kingdom cannot dissociate itself from its obligations towards Guatemala.
180.	The Government of Guatemala is pleased to announce that it has signed the United Nations Convention on the Law of the Sea. We are convinced that this legal instrument provides the proper means of regulating the interests of countries in this field.
181.	I wish to reiterate to the General Assembly, on behalf of my delegation, my deep concern at the fact that the question of Afghanistan has not been resolved. My delegation considers that the presence of occupation forces in that country violates the basic principles of international law, jeopardizes peace and seriously threatens the right of self-determination of peoples and the principle of non-intervention in the internal or external affairs of other countries. We wish to express our support for the efforts being made by the Secretary-General to find a peaceful solution to the problem and to establish conditions that will enable the Afghan refugees to return to their homes.
182.	On the question of the reunification of Korea, my delegation believes that this matter should be resolved by the Koreans themselves through direct negotiations. An open dialogue between the Governments of South Korea and North Korea could lead to options which eventually could bring about the peaceful reunification of the country. A resurgence of mutual trust would alleviate the tensions in that peninsula.
183.	We urge the Governments of North Korea and South Korea to encourage action by the Secretary-General in leading his good offices to assist in finding the solution to the Korean question. The United Nations cannot and must not remain indifferent to this problem.
184.	Guatemala is deeply committed to peace and therefore it considers it relevant to express its concern in the Assembly with regard to an item that is very important for the peace and security of the world. The arms race, especially in the nuclear field, has entered a new and dangerous escalation. While the possession and use of nuclear weapons and technology are mainly in the hands of the great Powers, my country considers that limitation in this field must exist also on the American continent.
185.	In the inter-American system we have the Treaty of Tlatelolco to which Guatemala is a party, as an instrument designed to prevent Latin America from entering an arms race of this kind.
186.	When I referred to Central American problems I mentioned that one of the items discussed among the Central American foreign ministers and the Contadora Group has been that of the arms race in the region. An increase in sophisticated armament in the Central American area would aggravate and complicate the situation, with serious consequences for the development process of the countries of that area, depleting even more the scarce resources available, which are essential for meeting the basic needs of our peoples.
187.	If the economic resources that the great Powers allocate to military spending and to increasing their arsenals were devoted instead to assistance programmes for developing countries, no doubt the situation of humanity would be quite different.
188.	The arms race in Central America has given rise to illegal arms trafficking for subversive activities. This factor has been considered by the Central American foreign ministers and the Contadora Group when discussing the arms race in the region.
189.	With regard to the downing of the South Korean airliner, the delegation of Guatemala wishes to repeat what it has already said in the Security Council on this matter of such importance: the downing of an aircraft of the Korean airline by the Soviet Union has no justification whatsoever and constitutes an absurd and reprehensible act which endangers the security of international civil aviation.
190.	The zeal to protect sovereignty should not lead any country, no matter how powerful, to the extreme of not respecting defenseless human lives when persons using a commercial airliner consider themselves protected by the international rules governing civil aviation.
191.	My delegation believes that this matter should be thoroughly investigated by the relevant organs of the United Nations and that the parties directly concerned in this incident must lend their full co-operation in order to ascertain exactly what happened.
192.	Guatemala cannot but strongly condemn this infamous deed.
193.	With regard to British military action in the Malvinas Islands, Guatemala confirms its position of support and solidarity with the Argentine Republic. It recognizes the legitimate rights of that sister nation over the islands and expresses its deep concern over the establishment of British military bases in the South Atlantic, which demonstrates a wish to resolve this dispute by force.
194.	Aware that the maintenance of colonial situations in the American continent and anywhere else in the world is incompatible with the United Nations ideal of universal peace, my delegation expresses the hope that the Governments of Argentina and the United Kingdom will resume negotiations and find a peaceful solution as soon as possible. At the same time, we welcome the efforts made by the Secretary-General in his mission of good offices with a view to helping the parties to achieve that objective.
195.	The persistence of conflicts and the outbreak of new military clashes in various regions unduly increase tension and endanger international peace. The United Nations cannot remain indifferent; it must act in accordance with the Charter, so that the international community may overcome the risk of widespread conflagrations when there are no regional solutions or when such solutions have not been attempted.
196.	With regard to the problems of the Middle East, Guatemala has always had a well-defined position: to recognize and respect the independence of the State of Israel. At the same time, we consider that the aspirations of the Palestinian people to self-determination and settlement in their own territory must be backed by the international community, if we wish genuine peace and security restored to the area.
197.	We are concerned and also moved at the suffering of the Lebanese people, which for many years has been 
the victim of aggression and violence. We believe Lebanon should be given the opportunity of free determination and that the foreign forces which have so severely limited its sovereignty should be withdrawn promptly and in an orderly fashion. To avoid further bloodshed, all parties must respect the cease-fire that has been agreed upon.
198.	Guatemala cannot remain indifferent to the policy of apartheid practised by the Government of South Africa. It is unthinkable in today's world that measures of racial segregation should be applied, measures which so deeply wound human dignity. We sincerely hope that this absurd and unjust racial policy will be eliminated once and for all.
199.	Guatemala believes that the United Nations is facing the most important challenge in its history. More than an open forum for continuous dialogue and a centre for debating and discussing not only political questions but also economic, social and cultural matters, the United Nations must once again be an effective instrument for detente and peace.
200.	The sovereign equality of States presupposes the same rights and the same obligations for each Member of the Organization, and for that reason it is essential to show a great sense of responsibility, objectivity and solidarity. Those who see in the United Nations only a sounding-board for sectarian propaganda are sadly mistaken and undermine the Organization. The moral authority of the United Nations must be recovered, and to the extent that its actions are in keeping with the principles and values contained in the Charter, its weight and its resolutions will have true validity.
201.	The United Nations continues to be a beacon of hope in a somber world beset by East-West confrontation which threatens to unleash an indescribable nuclear tragedy. Regional and internal conflicts in many developing countries, which are sometimes taken advantage of by the hegemonic Powers, are potential elements for worsening the world situation. Humanity must put an end to the wave of uncontrolled violence and reflect on its destiny. Man, the most sublime creature on Earth, with his attributes and virtues, feelings and emotions, and especially his intelligence which allows him to reason and to distinguish good from evil, has the moral duty to learn to respect the integrity and the dignity of his fellow human beings and internally and externally to respect the elementary norms of peaceful coexistence. Threat, coercion and force must be eschewed as a means of imposing ideological systems. The individual and social rights of man must be preserved so that each and every human being may freely and responsibly define his own destiny in a manner compatible with that of the others. Human nature cannot be subjugated and, therefore, State totalitarianism has been short-lived throughout history. Human beings have the inherent right to their full development, and the State and the international community must ensure that this is fully achieved.
 
	
